Title: To Thomas Jefferson from Étienne Lemaire, 6 August 1803
From: Lemaire, Étienne
To: Jefferson, Thomas


          
            
              Monsieur
            
            De Washington Sity du 6 aout 1803
          
          Je prend la liberté de vous adresser la presente pour avoir Lhonneur de vous Saluer, je soite de tou mon cœur que monsieur Jouisse une parfaite Sentez de même que vôttre repectable famille mes Sivilités Sil vous plai, monsieur je vous prie Engrâce de vouloir Bien Macorder une petit apsence de trois Semainnes, pour me reffaire la Sentez. Je vien encorre de faire une maladit qu’il m’aprise le landemain que monsieur est party, Sai une fievre interne, et, n’a pas Eté aûsi Serieuse que l’anné passée Cependant je asé Souffaire E dant Se moment Ci je ne Sui pas Encorre Retabli. je vous Supli, monsieur Si Cela est possible vous mobligeré infinement. Sependent Si liavoit la moindre obgeption, je resterest; je vous prie m’onsieur êttre tranqu’il Sur les Soin de Vottre m’aison, de même que vos interest, Sa Sera la même chôsse que Si ji Étoit, d’alieur Je remettré les Clé les plus Esenciel, a monsieur Barnes. D’augherty vôttre Cochez a Eté aûsi indispossez, presentement il va Beaucoup Mieux toute la famille Ce porte Bien, ainsi que Vôttre oiseau, qui est toujour Charmant—
          Monsieur Je fini avecque le plus Sincere atachement possible. Je Sui Vôttre humble Etres obeisant Serviteur,
          
            E. Lemaire
          
          
            honnoré moy monsieur de votre reponse Sil vous plai
          
         
          Editors’ Translation
          
            
              Sir,
              From Washington City, 6 Aug. 1803
            
            I take the liberty of sending you this letter so that I may have the honor of greeting you. I hope with all my heart that you are in perfect health. My best regards to your distinguished family. I ask you, Sir, to grant me a short absence of three weeks to recover my health. I was taken ill with an internal fever the day after you left. It was not as serious as last year, but I suffered a great deal and am still not fully recovered. I beg you, Sir, if this is possible, I would be infinitely obliged. If you have the slightest objection, however, I will stay. I beg you, Sir, not to worry about the care of your house and your interests. Everything would be just as if I were here, since I would entrust the most essential keys to Mr. Barnes.
            Your coachman Dougherty has also been ill but he is much better now. All the family here is well, as is your bird which continues to be charming.
            I conclude, Sir, with the sincerest possible attachment. I am your humble and very obedient servant.
            
              E. Lemaire
            
            
              Please honor me, Sir, with a reply.
            
          
        